DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the following informalities:  
Lines 5-6 should be amended to recite: “A sling apparatus…. which includes a garment…” for improved clarity.
In line 9, the word “may” should be deleted for improved clarity.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2, 4 and 15 are objected to because of the following informalities requiring appropriate correction:
In claim 2, line 2: “including” should be “include”.
In claim 2 line 4: the term “wherein” should be added between “and” and “the” to recite “and wherein the lower arm portion…”.
In claim 4 line 2: “is configured” should be “are configured”.
In claim 15 line 1: “the first flaps” should be “the pair of first flaps”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the first loop" in line 1.  There is insufficient antecedent basis for this limitation in the claim (claim 13 depends from claim 3 which recites a plurality of loops but not, specifically a first loop – this element is first recited in claim 5. Thus, it is suggested that Applicant amend claim 13 to depend from claim 5 in order to provide antecedent basis for this limitation).
Claim 14 recites the limitation "the first loop" in line 1.  There is insufficient antecedent basis for this limitation in the claim (it is suggested that Applicant amend claim 13 to depend from claim 5 in order to provide antecedent basis for this limitation).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemmon et al (US 2016/0256311).
With respect to claim 1, Lemmon discloses a sling apparatus for supporting an arm of a person with respect to a torso of the person (para [0002]; shoulder brace includes an arm cradle device 330 including an arm shell which is interpreted as being a “sling”; configured to be used in conjunction with a wedge and waist belt for supporting the arm with respect to the torso – see para [0113-0114]), the arm including an upper arm portion and a lower arm portion (inherent anatomical features of the human arm), the sling apparatus comprising:
a garment (see garment 300, Fig 7) configured to be worn on the torso of the person (garment portion 310 is configured to be worn around the waist on the torso, para [(0097]), the garment having a front for positioning adjacent to a front of the torso (one side of belt 310
is a front and is positioned on the front of the waist, para (0097}), a back for positioning adjacent to a back of the torso (one side of belt 310 is a back and is positioned on the back of the waist, para (0097]), and at least one lateral side (see side portion 320, Fig 7) extending
between the front and back for positioning adjacent to a side of the torso (320 is positioned on the left side of belt 310, Fig 7), the garment having at least one arm opening in the at least one lateral side for receiving the arm of the person (see openings in portion 330, Fig 7; see fasteners 334 to receive the arm, Fig 12A, para [0106]); and
arm support elements (see arm support elements 334a and 334b, Fig 12B) mounted on the garment (see supports 334 mounted on portion 330 of the garment, Fig 12A) and being configured to support the arm of the person wearing the garment in at least two positions
with respect to the torso (the cuffs 334a and 334b can support the arm in multiple positions, para [0107]-[0109)); 
wherein the at least two positions include a first position of the arm having the elbow extended with a shoulder associated with the arm of the person being in a neutral rotation orientation (a hinge at the elbow can be unlocked so the elbow can extend straight in forearm cuff 334b, para [0109]; see abduction positioning device 320, Fig 7; the abduction positioning device 320 can support the shoulder in a neutral orientation, para [0102]) and a second position of the arm with the elbow flexed and the shoulder associated with the arm being in an
adducted, internal rotation position (the elbow can be flexed 90 degrees in forearm cuff 334b, para [0109]; see abduction positioning device 320, Fig 7; the abduction positioning device 320 can support the shoulder in an adducted, internal rotation position, para [0102]).
	With respect to claim 2, Lemmon discloses the invention as claimed (see rejection of claim 1) and also discloses that the at least two positions include a third position of the arm having the upper arm portion constrained in a position adjacent to the torso and wherein the lower arm portion is unconstrained (a third position can be with the forearm cuff 334b removed so the lower arm portion is unconstrained, para [0109)).
	With respect to claim 3, Lemmon discloses the invention as claimed (see rejection of claim 1) and also discloses that the arm support elements include a plurality of loops (see biceps cuff 334a and forearm cuff 334b, Fig 12B) for receiving portions of the arm of the person to support the arm in each of the two positions (cuffs 334a and 334b receive portions of the arm to support the arm, para [0107]). 
With respect to claim 4, Lemmon discloses the invention as claimed (see rejection of claim 1) and also discloses that the plurality of loops (334a/334b) are configured to constrain the portions of the arm in each of the two arm positions (the cuffs 334a and 334b can support the arm in multiple positions, para [0107]-[0109] but the motion of the arm is restricted when each of the cuffs is wrapped around the arm as described in para [0107,0108] and the arm is free only when released from the cuffs or when the hinge at the elbow is unlocked to permit motion – para [0109]).	
With respect to claim 5, Lemmon discloses the invention as claimed (see rejection of claim 3) and also discloses that the plurality of loops includes a first loop (see upper biceps cuff 334a, Fig 12B) for receiving the upper arm portion of the arm of the person (cuff 334a is for receiving the biceps, para (0107]) in the first and second positions of the arm (the cuffs 334a and 334b can support the arm in multiple positions, para [0107]-[0109]) the first loop (334a) being mounted on the at least one lateral side of the garment in a position below the at least one arm opening (Velcro on the shell portion is configured to mount cuffs 334, para [0106]; as shown in fig 7, the portion 330 is adjacent to side portion 320 on a side of the “garment” 300, thus the loops 334a/b on portion 330 are laterally positioned, at a location that is below the opening where the arm is inserted into portion 330 at the top edge of portion 330 as identified in the annotated figure below).
ANNOTATED FIGURE 7 of Lemmon et al US 2016/0256311

    PNG
    media_image1.png
    778
    644
    media_image1.png
    Greyscale

With respect to claim 7, Lemmon discloses the invention as claimed (see rejection of claim 5) and also discloses that the plurality of loops includes a second loop (see lower forearm cuff 334b, Fig 12B) for receiving the lower arm portion of the arm of the person (cuff 334b is for receiving the forearm, para [0108]) in the first position of the arm (the cuffs 334a and 334b can support the arm in multiple positions, para [0107]-[0109]) the second loop (334b) being mounted on the at least one lateral side of the garment below the first loop (Velcro on the shell portion is configured to mount cuffs 334, para [0106]; as shown in fig 7, the portion 330 is adjacent to side portion 320 on a side of the “garment” 300, thus the loops 334a/b on portion 330 are laterally positioned; cuff 334b is mounted at a location that is below cuff 334a as shown in figs 12a and 12b and as identified in the annotated figure 7 above).
With respect to claim 13, Lemmon discloses the invention as claimed (see rejection of claim 3) and also discloses that the first loop (334a) is configured to open to release the upper arm portion of the person from the first loop and to accept the upper arm portion into the first loop, and close to encircle and embrace the upper arm portion against movement out of the first loop (the cuff 334a is configured to wrap around the patient's arm at the user's biceps and may be constructed from a combination of moisture wicking spacer fabric, Velcro hook/loop, edge banding material and molded strap tabs where the Velcro attachment is meant to allow for adjustability to accommodate various size arm anatomy – para [0107]; the adjustable Velcro attachment is interpreted as providing the ability for the cuff to open to release or accept the arm and then provide adjustment for the arm size before closing to wrap around the arm/bicep where the wrapped configuration inherently will prevent movement out of the cuff).
With respect to claims 14-15, Lemmon discloses the invention as claimed (see rejection of claim 3) and also discloses that the first loop (334a) includes a pair of first flaps joinable together and releasable from each other wherein the first flaps have first connecting elements to permit releasable connection of the first flaps together (the cuff 334a is configured to wrap around the patient's arm at the user's biceps and may be constructed from a combination of moisture wicking spacer fabric, Velcro hook/loop, edge banding material and molded strap tabs where the Velcro attachment is meant to allow for adjustability to accommodate various size arm anatomy – para [0107]; the cuff is interpreted as being configured as two flaps that are attached to one another via the Velcro attachment in order to provide adjustability for various arm sizes; the adjustable Velcro attachment is interpreted as providing the ability for the cuff to open to release or accept the arm and then provide adjustment for the arm size before closing to wrap around the arm/bicep).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al (US 6453904).
With respect to claim 1, Wilson discloses a sling apparatus for supporting an arm of a person with respect to a torso of the person (abstract; fig 4), the arm including an upper arm portion and a lower arm portion (inherent anatomical features of the human arm), the sling apparatus comprising:
a garment (see garment 10, Fig 1) configured to be worn on the torso of the person (see garment on the torso, Fig 5), the garment having a front for positioning adjacent to a front of the torso (see front 12, Fig 1), a back for positioning adjacent to a back of the torso (see back 30, Fig 1), and at least one lateral side extending between the front and back for positioning adjacent to a side of the torso (see left and right sides of 10, Fig 1), the garment having at least one arm opening in the at least one lateral side for receiving the arm of the person (the sides of the garment are open for the arms to extend through, col 3, In 9-15); and 
arm support elements (see arm supports 42, Fig 1) mounted on the garment (see arm supports 42 that mount on patches 48 on the garment, Fig 1, col 3, In 59-65) and being configured to support the arm of the person wearing the garment in at least two positions with respect to the torso (the support straps 42 are configured to position the arm in multiple positions, col 4, In 20-35);
wherein the at least two positions include a first position of the arm having the elbow extended with a shoulder associated with the arm of the person being in a neutral rotation orientation (the left strap 42 could be rotated clockwise 90 degrees to receive the upper arm to hold the arm with the elbow extended and the shoulder in a neutral position, Fig 5) and a second position of the arm with the elbow flexed and the shoulder associated with the arm being in an adducted, internal rotation position (the straps 42 are configured to support the arm with the elbow flexed and shoulder in an adducted, internal rotation position, Fig 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmon et al (US 2016/0256311).
With respect to claim 6, Lemmon discloses the invention as claimed (see rejection of claim 5) and also discloses that the first loop (334a) defines a first passage (shown in fig 7; 12A) through which the upper arm portion of the person is insertable (cuff 334a is configured to wrap around the arm at the bicep – para [0107]), the first passage extending along a substantially vertical axis (as shown in fig 12A).
Lemmon does not, however, explicitly disclose that the first passage extends along a substantially vertical axis when the garment is worn by the person in a standing position such that the upper arm portion is held in a substantially vertical orientation. However, with regard to this statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the device of Lemmon which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In particular, as shown in figure 7, the first passage at the center of cuff 334a is capable of being oriented along a substantially vertical axis. Fig 1A of Lemmon shows a different but structurally similar embodiment of the device when worn while the user is in a standing position where the upper cuff 140 extends along a substantially vertical axis to that the upper arm is held in a substantially vertical orientation. Thus, not only is the device of fig 7 capable of being oriented in the same manner as claimed, but Lemmon also teaches use of the embodiment in fig 1A in the same manner as recited in the claims. Thus, the embodiment shown in figure 7 is interpreted as being capable of being used in the same manner as shown in fig 1A and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to do so in order to help the user recover from a surgical procedure (see para [0045-0046]). 
With respect to claims 8-9, Lemmon discloses the invention as claimed (see rejection of claim 7) and also discloses that the second loop (334b) defines a second passage (shown in fig 7; 12A) through which the lower arm portion of the person is insertable (cuff 334b is configured to wrap around the arm at the forearm – para [0108]).
Lemmon does not, however, explicitly disclose the second passage extending along a substantially vertical axis when the garment is worn by the person in a standing position such that the lower arm portion is held in a substantially vertical orientation wherein an axis of the second passage is substantially aligned with the substantially vertical axis of the first passage defined by the first loop. However, with regard to this statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the device of Lemmon which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In particular, the device of Lemmon is capable of being adjusted so that the cuff 334b and, thus, the passage defined at the center of that cuff, extends along a substantially vertical axis when the garment is worn by the person in a standing position such that the lower arm portion is held in a substantially vertical orientation because a hinge at the elbow can be unlocked so the elbow can extend straight in forearm cuff 334b (para [0109]) – if the elbow is extended rather than bent, the forearm of the user would be released and free to be positioned down along the user’s side along a substantially vertical axis. Additionally, if the elbow is extended straight, the upper and lower portions of the user’s arm will be aligned along the same axis, which can be the vertical axis as discussed above. Furthermore, fig 1A of Lemmon shows a different but structurally similar embodiment of the device when worn while the user is in a standing position. Thus, not only is the device of fig 7 capable of being oriented in the same manner as claimed, but Lemmon also teaches use of the embodiment in fig 1A in the same manner as recited in the claims. Thus, the embodiment shown in figure 7 is interpreted as being capable of being used in the same manner as shown in fig 1A and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to do so in order to help the user recover from a surgical procedure (see para [0045-0046]). 

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmon et al (US 2016/0256311) in view of Wilson et al (US 6453904).
With respect to claims 10-11, Lemmon discloses the invention as claimed (see rejection of claim 7) but does not disclose that the plurality of loops includes a third loop for receiving the lower arm portion of the arm of the person in the second position of the arm, the third loop being mounted on the front of the garment wherein the third loop defines a third passage through which the lower arm portion of the person is insertable, the third passage extending along a substantially horizontal axis when the garment is worn by the person in a standing position such that the lower arm portion is held in a substantially horizontal orientation.
Wilson, however, teaches a garment (see garment 10, Fig 1) configured to be worn on the torso of the person (see garment on the torso, Fig 5), the garment having a front for positioning adjacent to a front of the torso (see front 12, Fig 1), a back for positioning adjacent to a back of the torso (see back 30, Fig 1), and at least one lateral side extending between the front and back for positioning adjacent to a side of the torso (see left and right sides of 10, Fig 1), the garment having at least one arm opening in the at least one lateral side for receiving the arm of the person (the sides of the garment are open for the arms to extend through, col 3, In 9-15); and 
a plurality of loops (see arm supports 42, Fig 1 and configured as loops as shown in fig 5) mounted on the garment (see arm supports 42 that mount on patches 48 on the garment, Fig 1, col 3, In 59-65) and being configured to support the arm of the person wearing the garment in at least two positions with respect to the torso (the support straps 42 are configured to position the arm in multiple positions, col 4, In 20-35);
wherein the at least two positions include a first position of the arm having the elbow extended with a shoulder associated with the arm of the person being in a neutral rotation orientation (the left strap 42 could be rotated clockwise 90 degrees to receive the upper arm to hold the arm with the elbow extended and the shoulder in a neutral position, Fig 5) and a second position of the arm with the elbow flexed and the shoulder associated with the arm being in an adducted, internal rotation position (the straps 42 are configured to support the arm with the elbow flexed and shoulder in an adducted, internal rotation position, Fig 5); and
wherein the plurality of loops includes two loops for receiving the lower arm portion of the arm of the person in the second position of the arm (as shown in figure 5), wherein at least one of the loops is mounted on the front of the garment (as shown in fig 5) and defines a passage through which the lower arm portion of the person is insertable (as shown in fig 5), the passage extending along a substantially horizontal axis when the garment is worn by the person in a standing position such that the lower arm portion is held in a substantially horizontal orientation (as shown in fig 5).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have utilized the garment of Wilson in combination with the device of Lemmon to provide a third loop for receiving the lower arm portion of the arm of the person in the second position of the arm, the third loop being mounted on the front of the garment wherein the third loop defines a third passage through which the lower arm portion of the person is insertable, the third passage extending along a substantially horizontal axis when the garment is worn by the person in a standing position such that the lower arm portion is held in a substantially horizontal orientation, as taught by Wilson, in order to provide added support for the arm of the user to thereby further relieve strain on the neck and/or back of the user.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmon et al (US 2016/0256311) in view of Wilson et al (US 6453904) and further in view of Moore et al (US 6918885).
With respect to claim 12, Lemmon in view of Wilson discloses the invention as claimed (see rejection of claim 11) and Wilson further teaches that the garment has a neck opening (26; fig 5) extending through the garment for receiving the neck of the person (as shown in fig 5) and a torso opening opposite of the neck opening (see torso opening formed by lower edge 18, Fig 5). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have utilized the garment of Wilson which has a neck opening and a torso opening in combination with the device of Lemmon in order to provide immobilization and stabilization of the shoulder, arm or wrist while reducing or minimizing strain on the neck or back (see Wilson col 1 lines 1-8 and 65-67).
Lemmon in view of Wilson does not, however, disclose a slit formed on the front of the garment, the slit extending across the front of the garment between the neck opening and the torso opening; and wherein the third loop is positioned adjacent to the slit of the garment.
Moore et al teaches an analogous arm sling vest which includes a slit formed on the front of the garment (as shown in figures 1-3 the front of the vest is divided into two halves separated by a slit that extends from the neck opening to the bottom torso opening), the slit extending across the front of the garment between the neck opening and the torso opening (as shown in figures 1-3); and wherein a loop is positioned adjacent to the slit of the garment (support cuffs 14 and 16 are positioned adjacent to the slit at the front/center of the vest). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the garment of the device of Lemmon in view of Wilson to add a slit formed on the front of the garment, the slit extending across the front of the garment between the neck opening and the torso opening, as in Moore, in order to make the garment easier for the user to put on and take off their body since the slit will allow for application and/or removal by passing each arm through a respective arm hole and then connecting (or disconnecting) the two halves of the front of the garment at the center without the need to pass the garment over the user’s head and pull it over their shoulders/chest/back for application or removal. It also would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have positioned the third loop of the device of Lemmon in view of Wilson adjacent to the slit of the garment, like the cuffs 14 and 16 in Moore, since rearranging parts of an invention involves only routine skill in the art.

Double Patenting
STATUTORY DOUBLE PATENTING
Claims 1-2 of this application are patentably indistinct from claims 1-2 of Application No. 17473545. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-2 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2 of copending Application No. 17473545 (reference application; US 2022/0079801) because the claims are patentably indistinct as discussed above. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

NONSTATUTORY DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17473545 (reference application; US 2022/0079801). Although the claims at issue are not identical, they are not patentably distinct from each other because cuffs recited in claim 6 of the ‘545 application are structurally and functionally equivalent to the loops recited in present claim 3.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786